DAVIDSON, Judge.
Driving an automobile while intoxicated: is the offense; the punishment, a fine of $180.
*183The statement of facts accompanying this record does not appear to have been filed in the trial court.' The State challenges our consideration of the statement of facts because of such fact.
The statement of facts, in order to be considered, must be filed in the trial court. Art. 760, C.C.P., Vernons’ Ann.C.C.P. art. 760; Martin v. State, 134 Tex.Cr.R. 117, 114 S.W.2d 554; Harris v. State, 150 Tex.Cr.R. 36, 198 S.W.2d 1020.
In the absence of a statement of facts, the bills of exception appearing in the record cannot be considered.
The judgment of the trial court is affirmed.
Opinion approved by the Court.